MEMORANDUM **
Oscar Millan Alvarez appeals from the 120-month sentence imposed for conspiracy to possess with intent to distribute heroin, in violation of 21 U.S.C. § 846, and possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Alvarez contends that the district court clearly erred by finding that he possessed a firearm in connection with the offense, rendering him ineligible for safety valve relief. We disagree. The record supports the district court’s finding that Alvarez failed to meet his burden of showing that he did not possess the handgun found under the seat of his car in connection with the offense. See United States v. Ferryman, 444 F.3d 1183, 1186 (9th Cir.2006).
Alvarez’s contention that the district court misinterpreted 18 U.S.C. § 3553(f)(2) is belied by the record.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.